Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive. 
Specifically, the examiner disagrees with the applicant’s assertion that Manohar does not disclose the newly added limitations of claim 1. Manohar is applied to these limitations herein. 

Claim Interpretation
Claim 1 has been amended to recite “at least one multiple path having a plurality of paths forming multiple gas flow paths that are separated from each other, wherein the single-multiple return bend extends in a first direction crossing the at least one single path and the at least one multiple path, and is connected to the at least one single path and the at least one multiple path, wherein each of the plurality of paths is configured to communicate with the single-multiple return bend in parallel with the others of the plurality of paths in the first direction, wherein a diameter of each of the plurality of paths decreases as a distance from the single path increases in the first direction, and wherein an end of each of the plurality of paths faces a first side of the single-multiple return bend and gets closer to a second side of the single-multiple return bend opposite to the first side as the distance from the single path increases in the first direction.” This language was difficult to interpret as this wording is not used in the original disclosure. The examiner has nonetheless made a good faith attempt. The applicant appears to have further specified further features of the single-multiple return bend as it relates to the other features. The limitation “wherein the single-multiple return bend extends in a first direction crossing the at least one single path and the at least one multiple path” is interpreted to mean that the return bend is oriented vertically (for instance) and the at least one single path and the at least one multiple path are oriented horizontally. Applicant’s figure 3 has been annotated to show what the examiner considers the “first direction” to be.

    PNG
    media_image1.png
    482
    583
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 10-12, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manohar (US 20110174291 A1), hereinafter Manohar.

Regarding claim 1, Manohar discloses a gas furnace comprising: 

a heat exchanger having a gas flow path through which the combustion gas flows (“A heat exchanger assembly 160” paragraph [0018]); 
a blower configured to blow air around the heat exchanger (“a blower 120” paragraph [0018]); and 
an inducer configured to discharge the combustion gas from the heat exchanger (“a combustion air inducer 150” paragraph [0018]), wherein the heat exchanger comprises: 
at least one single path in which a single gas flow path is formed (“a combustion region 1050” paragraph [0051]); 
a single-multiple return bend configured to communicate with the at least one single path and convert a flow direction of the combustion gas (“a U-bend 1040” paragraph [0051]); and 
at least one multiple path having a plurality of paths forming multiple gas flow paths that are separated from each other (“the exhaust region 1060 includes one or more bosses 1130 to define subchannels, e.g. roughly parallel passages within the exhaust region 1060 that guide the exhaust with little or no mixing between subchannels” paragraph [0053]), wherein the single-multiple return bend extends in a first direction crossing the at least one single path and the at least one multiple path (Figure 10A is annotated to show the first direction), and is connected to the at least one single path and the at least one multiple path, wherein each of the plurality of paths is configured to communicate with the single-multiple return bend in parallel with the others of the plurality of paths in the first direction, wherein a diameter of each of the plurality of paths decreases as a distance from the single path increases in the first direction (Figure 11B shows dimensions W5 and W6 and table IV lists W5 and W6 as 0.53 cm and 0.46 cm respectively), and wherein an end of each of the plurality of paths faces a first side of the single-multiple return bend and gets closer to a second side of the single-multiple return bend opposite to the first side as the distance from the single path increases in the first direction (Figure 10A).

    PNG
    media_image2.png
    530
    617
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    556
    885
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    556
    884
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    524
    893
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    552
    776
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    103
    724
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    101
    737
    media_image8.png
    Greyscale

Regarding claim 3, Manohar discloses the gas furnace of claim 1, wherein the heat exchanger is formed by joining a pair of panels, and wherein the gas flow path is formed in each of the pair of panels by a pair of convex portions protruding outwardly that face each other (“A clamshell heat exchanger includes a first clamshell half and a second clamshell half. When joined, the first and second clamshell halves form a passageway having an inlet and an outlet” Abstract. Figure 11A shows a cross-section of one panel).

Regarding claim 4, Manohar discloses the gas furnace of claim 1, wherein a plurality of concave portions recessed inward are formed in a surface of at least two paths among the plurality of paths provided in the at least one multiple path (“indentations of the heat exchanger 1000” paragraph [0050] and best seen in figure 10A).

Regarding claim 8, Manohar discloses the gas furnace of claim 4, wherein a diameter of a flow path of each of the at least two paths decreases as the flow path progresses in a lower direction of the at least one multiple path from a portion where the plurality of concave portions is not formed (Figure 11B shows dimensions W5 and W6 and table IV lists W5 and W6 as 0.53 cm and 0.46 cm respectively), and a depth of a concave portion of the plurality of concave portions decreases as the concave portion progresses toward a lower side of the at least one multiple path (Figures 12C and 12D show dimensions W14 and W18 and table IV lists W14 and W18 as 0.51 cm and 0.36 cm respectively).

Regarding claim 10, Manohar discloses the gas furnace of any one of claims 1, wherein, in the single-multiple return bend, a diameter of a flow path of a portion connected to the at least one multiple path decreases as the flow path progresses toward a lower side of the at least one multiple path (Figure 11B shows dimensions W5 and W6 and table IV lists W5 and W6 as 0.53 cm and 0.46 cm respectively).

Regarding claim 11, Manohar discloses the gas furnace of any one of claims 1, wherein a single discharge path to discharge the combustion gas by unifying the multiple gas flow paths is formed in an end portion of the at least one multiple path (“an outlet 1030” paragraph [0049]).

Regarding claim 12, Manohar discloses the gas furnace of claim 11, wherein the single discharge path comprises a combustion gas discharge port that is formed in a position close to a lowermost path among the plurality of paths provided in the at least one multiple path (Figures 10A and 10B).

Regarding claim 17, Manohar discloses the gas furnace of any one of claims 1, wherein a plurality of combustion parts are provided, wherein a plurality of heat exchangers are provided in correspondence with the plurality of combustion parts, and are disposed in parallel with each other (Figure 1).

Regarding claim 18, Manohar discloses the gas furnace of claim 11, wherein a cross section of a flow path formed in the single discharge path has an elliptical shape (a circle is a special case of an ellipse).

Regarding claim 20, Manohar discloses the gas furnace of claim 11, wherein a diameter of the single discharge path decreases as the single discharge path progresses in the first direction (Figure 10A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 2, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Manohar, in view of Lengauer (US 20030102115 A1), hereinafter Lengauer.

Regarding claim 2, Manohar discloses the gas furnace of claim 1, wherein the at least one single path comprises an inflow single path in which a combustion gas inlet is formed (1020).

Manohar does not disclose at least one intermediate single path disposed between the inflow single path and the at least one multiple path, wherein a single-single return bend is disposed between the inflow single path and the intermediate single path to convert a flow direction of the combustion gas, and wherein the single-multiple return bend is disposed between the intermediate single path and the at least one multiple path.

However, Haydock teaches at least one intermediate single path disposed between the inflow single path and the at least one multiple path, wherein a single-single return bend is disposed between the inflow single path and the intermediate single path to convert a flow direction of the combustion gas, and wherein the single-multiple return bend is disposed between the intermediate single path and the at least one multiple path (38).

    PNG
    media_image9.png
    373
    513
    media_image9.png
    Greyscale

In view of Lengauer’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include at least one intermediate single path disposed between the inflow single path and the at least one multiple path, wherein a single-single return bend is disposed between the inflow single path and the intermediate single path to convert a flow direction of the combustion gas, and wherein the single-multiple return bend is disposed between the intermediate single path and the at least one multiple path as is taught in Lengauer, in the gas furnace disclosed by Manohar.
One would have been motivated to include at least one intermediate single path disposed between the inflow single path and the at least one multiple path, wherein a single-single return bend is disposed between the inflow single path and the intermediate single path to convert a flow direction of the combustion gas, and wherein the single-multiple return bend is disposed between the intermediate single path and the at least one multiple path because including an intermediate section increases the length of the heat exchanger, which increases the surface area available to heat exchange with, which will improve the capacity for heat exhange.

Regarding claim 13, Manohar, as modified by Lengauer, discloses the gas furnace of claim 2, wherein a diameter of a gas flow path formed in the inflow single path increases as the gas flow path progresses toward a downstream of the inflow single path (There is an initial increase in cross-section at the entrance 1020).

Regarding claim 16, Manohar discloses the gas furnace of claim 1. 

Manohar does not disclose wherein the heat exchanger further comprises an opening that extends, between the at least one single path and the at least one multiple path, in a direction parallel to a downstream direction of the at least one multiple path.

However, Lengauer teaches wherein the heat exchanger further comprises an opening that extends, between the at least one single path and the at least one multiple path, in a direction parallel to a downstream direction of the at least one multiple path (“an air space 52 between intermediate passageway 38 and intermediate passageway 40” paragraph [0025]).

In view of Lengauer’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the heat exchanger further comprises an opening that extends, between the at least one single path and the at least one multiple path, in a direction parallel to a downstream direction of the at least one multiple path as is taught in Lengauer, in the gas furnace disclosed by Manohar.
One would have been motivated to include wherein the heat exchanger further comprises an opening that extends, between the at least one single path and the at least one multiple path, in a direction parallel to a downstream direction of the at least one multiple path because removal of material reduces weight and material cost.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Manohar, in view of Tomlinson (US 20020040777 A1), hereinafter Tomlinson.

Regarding claim 5, Manohar discloses the gas furnace of claim 4. 

Manohar does not disclose wherein a concave portion of the plurality of concave portions formed in a surface of one side of each of the at least two paths is staggered from a concave portion of the plurality of concaves portion formed in a surface of the other side opposite to the one side.

However, Tomlinson teaches wherein a concave portion of the plurality of concave portions formed in a surface of one side of each of the at least two paths is staggered from a concave portion of the plurality of concave portions formed in a surface of the other side opposite to the one side (“First enhancement channel portion 34 includes enhancements 50-54 (FIG. 3) formed on clamshell 19 internested or staggered with enhancements 55-59 (FIG. 4) formed on clamshell 21. The staggered relationship is best seen in FIG. 5 as the alternating enhancements form a generally saw-toothed passageway for hot products of combustion to turbulently flow therethrough. Similarly, second enhancement channel 36 includes enhancements 60-64 (FIG. 3), formed in clamshell 19, in an internested relationship with enhancements 65-69 (FIG. 4) formed in clamshell 21, to provoke flow turbulence and increased heat transfer” paragraph [0039]).

    PNG
    media_image10.png
    425
    539
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    402
    505
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    212
    841
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    856
    media_image13.png
    Greyscale

In view of Tomlinson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein a concave portion of the plurality of concave portions formed in a surface of one side of each of the at least two paths is staggered from a concave portion of the plurality of concave portions formed in a surface of the other side opposite to the one side as is taught in Tomlinson, in the gas furnace disclosed by Manohar.
One would have been motivated to include wherein a concave portion of the plurality of concave portions formed in a surface of one side of each of the at least two paths is staggered from a concave portion of the plurality of concave portions formed in a surface of the other side opposite to the one side because Tomlinson states that the staggered configuration is for “increased heat transfer.” Therefore, including the staggered configuration will improve heat transfer of the heat exchanger of Manohar.

Regarding claim 6, Manohar, as modified by Tomlinson, discloses the gas furnace of claim 5, wherein a concave portion of the plurality of concave portions formed in a surface of a path positioned on an upper side among the at least two paths is staggered from a concave portion of the plurality of concave portions formed in a surface of a path positioned on a lower side (Figure 10A).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Manohar, in view of Hartmann (DE 19961133 C1), hereinafter Hartmann.

Regarding claim 9, Manohar discloses the gas furnace of claim 8.

Manohar does not disclose wherein a length of each of the at least two paths increases as it progresses toward the lower side of the at least one multiple path.

However, Hartmann teaches wherein a length of each of the at least two paths increases as it progresses toward the lower side of the at least one multiple path (Figure 3. The examiner has included an arrow to shown a lower longer path).

    PNG
    media_image14.png
    572
    486
    media_image14.png
    Greyscale

In view of Harmann’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein a length of each of the at least two paths increases as it progresses toward the lower side of the multiple path as is taught in Hartmann, in the gas furnace disclosed by Manohar.
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Manohar, in view of Lengauer, and further in view of Brown (US 6793015 B1), hereinafter Brown.

Regarding claim 14, Manohar, as modified by Lengauer, discloses the gas furnace of claim 13.

Manohar, as modified by Lengauer, does not disclose wherein a diameter of a gas flow path formed in the single-single return bend increases as the gas flow path progresses from a portion connected to the inflow single path to a portion reaching a predetermined acute angle, and decreases as the gas flow path progresses from the portion reaching the predetermined acute angle to a portion connected to the at least one intermediate single path.

However, Brown teaches wherein a diameter of a gas flow path formed in the single-single return bend increases as the gas flow path progresses from a portion connected to the inflow single path to a portion reaching a predetermined angle, and decreases as the gas flow path progresses from the portion reaching the predetermined angle to a portion connected to the at least one intermediate single path (“As indicated in FIGS. 10 and 12, the present invention first increases the cross sectional area of the return bend to drop the flue gas velocity near the hot spot region and then decreases the cross sectional area in order to reduce the height of the second pass. FIG. 12 shows the cross sectional area of the first return bend 24 as it first increases for about the first 100° of the bend as shown in FIG. 10, and then decreases 

    PNG
    media_image15.png
    475
    686
    media_image15.png
    Greyscale

In view of Brown’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein a diameter of a gas flow path formed in the single-single return bend increases as the gas flow path progresses from a portion connected to the inflow single path to a portion reaching a predetermined angle, and decreases as the gas flow path progresses from the portion reaching the predetermined angle to a portion connected to the at least one intermediate single path as is taught in Brown, in the gas furnace as presently modified.
One would have been motivated to include wherein a diameter of a gas flow path formed in the single-single return bend increases as the gas flow path progresses from a portion connected to the inflow single path to a portion reaching a predetermined angle, and decreases as the gas flow path progresses from the portion reaching the predetermined angle to a portion connected to the at least one intermediate single path because Brown states “the first return bend of the heat exchanger varies in cross sectional area in the direction of gas flow, first increasing and then decreasing, so as to reduce the 

Manohar, as modified by Lengauer and Brown does not disclose that the angle is acute. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Brown teaches an angle, but does not recite an acute angle. Achieving an acute angle is a results-effective variable because Brown states “reduce the occurrence of hot spots while avoiding an increase in overall height of the heat exchanger.” In other words, a smaller angle would result in a higher hot spot temperature, but a more compact heat exchanger. Meanwhile a larger angle would reduce the hot spot temperature, but increase the size of the heat exchanger. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the angle, because the selection of angle to achieve reduces hot spot temperature while minimizing overall heat exchanger height constitutes the optimization of design parameters, which fails to distinguish the claim.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Manohar, in view of Lengauer, in view of Brown, and further in view of Manohar.

Regarding claim 15, Manohar, as modified by Lengauer and Brown, discloses the gas furnace of claim 14. 



However, Manohar (a separate embodiment) teaches wherein a diameter of a gas flow path formed in the at least one intermediate single path decreases as the gas flow path progresses toward a downstream of the at least one intermediate single path (330a).

    PNG
    media_image16.png
    574
    883
    media_image16.png
    Greyscale

In view of Manohar’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein a diameter of a gas flow path formed in the at least one intermediate single path decreases as the gas flow path progresses toward a downstream of the at least one intermediate single path as is taught in Manohar, in the gas furnace as presently modified.
One would have been motivated to include wherein a diameter of a gas flow path formed in the at least one intermediate single path decreases as the gas flow path progresses toward a downstream of .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Manohar, in view of Person (US 2877000 A), hereinafter Person.

Regarding claim 19, Manohar discloses the gas furnace of claim 18. 

Manohar does not disclose wherein the cross section of the flow path formed in the single discharge path remains the same irrespective of a distance in a longitudinal direction of the single discharge path from the end portion of the at least one multiple path.

However, Person teaches wherein the cross section of the flow path formed in the single discharge path remains the same irrespective of a distance in a longitudinal direction of the single discharge path from the end portion of the at least one multiple path (85).

    PNG
    media_image17.png
    370
    646
    media_image17.png
    Greyscale

Manohar does not disclose the claimed straight shape. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of the straight. On the contrary, the applicant states “the length of the long axis inside the single discharge path 25 becomes smaller as it progresses in the longitudinal direction of the single discharge path 25 from a portion connected to the multiple path 24.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the discharge path of Manohar. Additionally, it may be simpler to manufacture a straight section as opposed to the converging discharge of Manohar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chase (US 5359989 A)

    PNG
    media_image18.png
    427
    440
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    538
    229
    media_image19.png
    Greyscale

Ripka (US 4467780 A) “A reducing section comprises the part of combustion portion 102 from point 115 to the junction of combustion portion 102 with first curved portion 103, first curved portion 103, first straight portion 104 and second curved portion 105. This reducing section is designed so that the cross sectional thickness is constantly converging along the flow path so that the flow of the products of combustion through the heat exchanger must constantly increase in velocity. This increase in velocity together with the combination of the decrease in temperature of the combustion products by the transfer of heat through the heat exchanger surfaces is designed to result in a relatively constant surface temperature throughout the reducing section. The advantage of having a relatively constant surface temperature is that upon heating of the unit on startup and on cooling of the unit after the burner is turned off, the reducing section will expand and contract uniformly, thereby limiting thermal stresses within the heat exchanger” column 5, line 52.
Tomlinson (US 4982785 A) 

    PNG
    media_image20.png
    444
    561
    media_image20.png
    Greyscale

Reinke (US 6109254 A) 

    PNG
    media_image21.png
    549
    805
    media_image21.png
    Greyscale

Kreis (US 3399661 A) 

    PNG
    media_image22.png
    461
    450
    media_image22.png
    Greyscale

Haydock (US 5775318 A) 

    PNG
    media_image23.png
    770
    562
    media_image23.png
    Greyscale

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799